                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

TYLER RHIVES,                                      )
                                                   )
                  Plaintiff,                       )
                                                   )
    V.                                             )          No. 4:19-CV-01860-JAR
                                                   )
PROGRESSIVE ADV AN CED                             )
INSURANCE COMP ANY,                                )
                                                   )
                  Defendant.                       )

                                  MEMORANDUM & ORDER

         This matter is before the Court on Plaintiff Tyler Rhives's motion to compel responses to

his requests for admissions (Doc. No. 25) and second motion to compel responses to his requests

for production (Doc. No. 29). For the reasons set forth below, the motion to compel responses to

requests for admissions will be denied and the second motion to compel responses to requests for

production will be granted in part.

                                         BACKGROUND

         On May 16, 2017, Plaintiff, who was operating a motor scooter, was injured in a car

accident with Nora Cole, who Plaintiff claims is an uninsured or underinsured motorist. At the

time, Plaintiff was covered by a policy of insurance issued by Defendant Progressive Advanced

Insurance Company ("Progressive"), and that policy included uninsured and underinsured motorist

coverage. Plaintiff alleges that as a result of the accident, he incurred medical expenses totaling

$15,000 and lost wages.

         On July 27, 2017, Plaintiff, through his attorney, initiated a claim related to the accident

with Progressive. (Doc. No. 30-2). The record reflects that Progressive paid $50,000 to Plaintiff

and made an additional offer of $100,772 to resolve Plaintiffs claim. (Id.). On August 9, 2018,


                                                  1
Plaintiff's counsel submitted an independent medical examination report and photographs in

support of Plaintiffs claim and made a demand for the uninsured policy limits of $300,000. (Id.).

On May 2, 2019, Progressive's claims specialist increased its offer to $125,000 to resolve

Plaintiffs claim, and the correspondence reflects that if additional documentation supporting the

need for a hip replacement surgery was provided, Progressive would reconsider its offer. (Id.).

       Plaintiff filed his lawsuit against Progressive in Missouri state court on May 17, 2019,

alleging breach of contract and vexatious refusal to pay. (Doc. No. 10). Progressive removed the

case to federal court on June 28, 2019. (Doc. No. 1). The parties then engaged in written

discovery, at which time Plaintiff requested the production of Progressive's claim file. Progressive

objected on the basis that it was protected under the work product and attorney-client privileges.

       Plaintiff also sent the following requests for admissions, which are the subject of Plaintiffs

motion to compel:

               8. The vehicle operated by Nora Cole was an uninsured motor vehicle
       within the meaning of defendant's policy.

              9. The vehicle operated by Nora Cole was an uninsured motor vehicle also
       under the provisions of section 379.203 RS.MO.

              10. Plaintiff Tyler Rhives was an insured person within the meaning of
       defendant Progressive' s policy of insurance.

               11. Plaintiff Tyler Rhives was an insured person within the meaning of
       defendant Progressive's policy of insurance and was eligible for uninsured motor
       vehicle coverages and benefits.

               12. On June 21, 2017 Nora Cole was indicted by a St. Louis County grand
       jury pursuant to Section 577.010 (DWI with serious physical injury) for the
       collision with Tyler Rhives.

              13. A true and accurate copy of the grand jury indictment charging Nora
       Cole for the June 21, 2017 collision is attached hereto and marked plaintiffs exhibit
       1.




                                                 2
               14. On December 15, 2017 Nora Cole plead guilty to the grand jury
        indictment (exhibit 1).

                15. A true and accurate copy of Nora Cole's guilty plea is attached hereto
        as plaintiffs exhibit 2.

               16. On December 15, 2017 Nora Cole, pursuant to the guilty plea, was
        sentenced to five (5) years of incarceration.

                17. A true and accurate copy of the sentence imposed against Nora Cole is
        attached hereto as plaintiffs exhibit 3.

                18. Plaintiff has performed all conditions precedent under defendant's
        policy of insurance.


(Doc. No. 26-1). Progressive objected to Requests for Admission Nos. 8, 9, 10, 11, and 18

("Policy-related RF As") as seeking an admission of a conclusion of law. It also objected to

Requests for Admission Nos. 14, 15, 16, and 17 ("Cole-related RFAs") as evidentiary in nature

and not intended to obtain discovery.       Progressive also stated that it lacked information or

knowledge about some of the requests and stated it was not the custodian of the documents

referenced therein.

       Now, Plaintiff seeks a Court order compelling Progressive to produce its claim file, which

Plaintiff argues is relevant and discoverable in vexatious refusal to pay litigation. Plaintiff also

seeks an audio recording of his father's statement to Progressive over the course of its

investigation, which is contained in the claim file.

       Progressive responds that the entire claim file, including the recorded statement, is work

product because Progressive's first notice of the claim was received from Plaintiff's counsel, thus

placing Progressive on notice of imminent litigation. Progressive points to the fact that Plaintiffs

counsel asserted an attorney's lien on Plaintiffs claim as the basis for putting Progressive on notice

of a specific and palpable threat of litigation. Plaintiff also seeks a Court order compelling



                                                  3
Progressive to respond to the requests for admissions related to the insurance policy and Cole' s

underlying criminal matter.

                                          DISCUSSION

Plaintiffs Motion to Compel Responses to Requests for Admission (Doc. No. 25)

       "Federal Rule of Civil Procedure 36(a) provides that a party may serve on any other party

a written request to admit the truth of any matters within the permissible scope of discovery under

the Rules of Civil Procedure relating to facts or the application of law to fact. " Schreiber v.

Northland Grp., Inc., No. 4:12CV01331AGF, 2013 WL 53852, at *1 (E.D. Mo. Jan. 3, 2013)

(citing Fed. R. Civ. P. 36(a)(3)). "Requests for admissions are not to be employed as a means to

establish facts which are obviously in dispute or to answer questions oflaw." Keaton v. Prop. &

Cas. Ins. Co. of Hartford, No. 4:07-CV-634-BSM, 2008 WL 2519790, at *3 (E.D. Ark. June 20,

2008). "Accordingly, a request for admissions which involves a pure matter oflaw [is] considered

inappropriate." Id.

       Here, the motion to compel responses to the Policy-related RF As will be denied. Missouri

law governs this insurance contract. See Secura Ins. v. Horizon Plumbing, Inc., 670 F .3d 857, 861

(8th Cir. 2012) ("State law governs the interpretation of insurance policies when federal

jurisdiction is based on diversity of citizenship."). Under Missouri law, the interpretation of the

meaning of an insurance policy is a question of law. Capitol lndem. Corp. v. 1405 Associates,

Inc., 340 F.3d 547, 547 (8th Cir. 2003). The Policy-related RFAs specifically seek admissions

regarding policy interpretation, which seek legal conclusions that are for the Court to decide. Thus,

the Court will deny the motion to compel responses to Policy-related RF As.

       The Court will also deny the motion to compel as it relates to the Cole-related RF As. "To

determine if a matter is discoverable, the analysis requires the court to first determine whether the



                                                 4
sought discovery is relevant to a claim or defense." Factory Mut. Ins. Co. v. Nebraska Beef Inc.,

No. 8:09CV159, 2010 WL 1553458, at *2 (D. Neb. Apr. 15, 2010).                        "Determinations

of relevance in discovery rulings are left to the sound discretion of the trial court and will not be

reversed absent an abuse of discretion." Hayden v. Bracy, 744 F.2d 1338, 1342 (8th Cir. 1984).

       Plaintiff claims that the Cole-related RF As, which address Cole's guilty plea to the charge

of drinking while intoxicated, are relevant without offering any further explanation. He also

contends that Cole's guilty plea is "likely negligence per se." (Doc. No. 26). However, the Cole-

related RF As seek information that appears to be irrelevant to this litigation. Cole is not a party to

the lawsuit, nor does it appear that Cole's liability is at issue in this case. Indeed, this dispute

relates to the interpretation of a policy of insurance and whether the insurer breached that contract.

At this juncture, Cole's intoxication does not appear to be relevant to this litigation, and the Court

will deny the motion to compel responses to the Cole-related RF As.

Plaintiffs Motion to Compel the Production of Documents (Doc. No. 29)

       Plaintiff also seeks a Court order compelling Progressive to produce its claim file, which

Progressive maintains constitutes work product that is not subject to disclosure. "Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or

defense." Fed. R. Civ. P. 26(b)(l). "The work product privilege's primary purpose is to [ensure]

that the representation provided by an attorney to a client is not inhibited by fear that his files will

be subject to scrutiny upon demand by an opposing party." Id. (citation omitted). "In order to

protect work product, the party seeking protection must show the materials were prepared in

anticipation oflitigation, i.e., because of the prospect oflitigation." Martin v. Cincinnati Ins. Co.,

No. 4:17CV142 RLW, 2018 WL 3417337, at *2 (E.D. Mo. July 13, 2018) (quoting PepsiCo, Inc.

v. Baird, Kurtz & Dobson LLP, 305 F.3d 813, 817 (8th Cir. 2002)).



                                                   5
        Whether certain documents were prepared m anticipation of litigation 1s a factual

determination made by the Court:

        [T]he test should be whether, in light of the nature of the document and the factual
        situation in the particular case, the document can fairly be said to have been
        prepared or obtained because of the prospect of litigation. But the converse of this
        is that even though litigation is already in prospect, there is no work product
        immunity for documents prepared in the regular course of business rather than for
        purposes of litigation.

Simon v. G.D. Searle & Co., 816 F.2d 397, 401 (8th Cir. 1987) (quoting 8 C. Wright & A.

Miller, Federal Practice and Procedure§ 2024, at 198-99 (1970)).             "To be protected, the

documents must have been prepared after a 'specific threat' of litigation became 'palpable.' That

litigation was 'merely a possibility' is insufficient." Martin, 2018 WL 3417337, at *2 (internal

citations omitted).

        From the outset, the Court finds that the retention of counsel alone is not dispositive of

when litigation is anticipated. Med. Protective Co. v. Bubenik, No. 4:06CV01639 ERW, 2007 WL

3026939, at *4 (E.D. Mo. Oct. 15, 2007). Moreover, it may be that Progressive engaged in

communications with counsel that sought resolution of Plaintiffs claim until the date Plaintiff

filed suit. Those communications may indicate that litigation was not imminent or anticipated by

Progressive and demonstrates an attempt by the parties to avoid the necessity of filing suit. In that

case, Progressive was preparing documents in the regular course of business, not in anticipation of

litigation.

        Accordingly, the Court concludes that the date on which Plaintiff filed his lawsuit

constitutes the date on which a specific threat of litigation became palpable. Any claim file

materials prepared after that date are protected as work product. If Progressive wishes to withhold

any claim file materials pre-dating the filing of this lawsuit, the Court will direct Progressive to

prepare a privilege log asserting the basis thereof.


                                                  6
                                          CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Tyler Rhives's motion to compel responses to

request for admissions (Doc. No. 25) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff Tyler Rhives's second motion to compel

responses to Plaintiffs request for production (Doc. No. 29) is GRANTED in part and DENIED

in part, as set forth in this Order. If Defendant Progressive Advanced Insurance Company wishes

to withhold any claim file materials pre-dating the filing of this lawsuit, it shall provide a privilege

log to opposing counsel within ten (10) days ofthis Order.



Dated this 26th day of December, 2019.




                                                            .ROSS
                                                           D STATES DISTRICT JUDGE




                                                   7
